Exhibit 10.25

DIRECTOR STOCK GRANT AGREEMENT

DIRECTOR STOCK GRANT AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth on the signature page hereof, by and between RSC Holdings Inc., a Delaware
corporation (the “Company”), and the Eligible Director whose name appears on the
signature page hereof (the “Participant”). Any capitalized terms used herein
without definition shall have the meanings set forth in the RSC Holdings Inc.
Amended and Restated Stock Incentive Plan (the “Plan”).

1. Stock Grant. The Company hereby evidences and confirms its grant to the
Participant, effective as of the Grant Date, of the number of shares of Common
Shares specified on the signature page hereof (the “Stock Grant”). This
Agreement is subordinate to, and the terms and conditions of the Award granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein. If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern.

2. Vesting. The Stock Grant is immediately fully vested as of the Grant Date.

3. Securities Law Compliance. The sale of any shares subject to the Stock Grant
by the Participant must comply with any applicable laws and regulations
governing the sale of such shares and Participant may not sell the Common Shares
if the Company determines that such sale would not be in material compliance
with such laws and regulations.

4. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment or Service. Nothing in the Plan or this
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate the Participant’s employment or service at
any time, or confer upon the Participant any right to continue in the employment
or service of the Company or any of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. To the extent applicable, the Company and its Subsidiaries
shall have the right to deduct from all amounts paid to the Participant in cash
(whether under the Plan or otherwise) any amount of taxes required by law to be
withheld in respect of the issuance of the shares subject to the Stock Grant as
may be necessary in the opinion of the Company to satisfy any tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. The Company may require the recipient of the Common Shares to remit to
the Company an amount in cash sufficient to satisfy the amount of taxes required
to be withheld as a condition to the issuance of such shares. The Committee may,
in its discretion, require the Participant, or permit the Participant to elect,
subject to such conditions as the Committee shall impose, to meet such
obligations by having the Company withhold or sell the least number of whole
shares of stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld. The Company may defer releasing the Common
Shares to the Participant until such requirements are satisfied.

 

1



--------------------------------------------------------------------------------

(e) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(f) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Stock Grant
evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; and (iv) that the future value of the Common Shares is unknown and
cannot be predicted with certainty.

(g) Data Privacy. By entering into this Agreement and accepting the grant of
Stock Grant evidenced hereby, the Participant: (i) authorizes the Company, any
agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its affiliates any information
and data the Company requests in order to facilitate the grant of the Award and
the administration of the Plan; (ii) waives any data privacy rights the
Participant may have with respect to such information; and (iii) authorizes the
Company and its agents to store and transmit such information in electronic
form.

(h) Consent to Electronic Delivery. By executing this Agreement, Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Stock Grant via Company web site or other electronic delivery.

(i) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Grant Date.

 

RSC HOLDINGS INC. By:   /s/ Kevin J. Groman   Name:   Kevin J. Groman   Title:  
SVP and General Counsel

 

PARTICIPANT:    Name: [insert]

Stock Grant (Number of Shares): [insert]

Grant Date: [insert]

 

2